BETHEA, J.
The appellant was convicted in the district court of Dallas county for the offense of keeping* a building, room, and place for the purpose of storing, selling, receiving, and delivering intoxicating liquor, and his punishment assessed at two years in the penitentiary. We find in the record an affidavit in due form, made by appellant, requesting that his appeal be dismissed. The request is granted; the appeal is dismissed.
PER CURIAM. The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approved by the court.